DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 8-30-2022.  Claims 20-31 Canceled.  Claims 32-43 New.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koshida 2015/0152251

Regarding claim 1, Koshida discloses an apparatus comprising: 
an assemblage of beads including a plurality of beads formed from a zeolite and a polymeric binder (Figs 2, 4-5, para [1-2, 42, 101] and abstract discloses sintered spherical BN particles  (Boron Carbide) used as a filling material for polymer composite material),	
wherein a non-zero percentage of beads in the plurality of beads has a shape including:
a base shape (Fig 5) having a continuous exterior formed of 
a first dome portion (Fig 5, a first dome portion/a top dome portion) and
 	a second dome portion (Fig 5, a second dome portion/a bottom dome portion),
 the first and second dome portions being joined together to form a spheroid with a polar axis (Fig 5 shows), 
a polar dimension along the polar axis, and a transverse dimension normal to the polar axis (Fig 5 shows);
an indentation formed in one of the first and second domed portions, the indentation having a depth (Fig 5 shows the indentation having a depth as label a) extending toward a center of the base shape along (Fig 5 shows) and in the direction of the polar axis (Fig 5 shows polar axis as label b) and a width in a direction normal to the polar axis (Fig 5 shows),
wherein the polar dimension is a polar diameter (Fig 5 shows the polar diameter as label b) and the depth of the indentation is between 5% and 50% of the polar diameter (Fig 5 shows the depth of the indentation as label a is between 5% and 50% of the polar diameter as label b).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Or  wherein the transverse dimension is a transverse diameter and the width of the indentation is between 5% and 35% of the transverse diameter.

Regarding claim 2, Koshida discloses the apparatus of claim 1 wherein the first domed portion and the second domed portion are oblate hemispheroids, so that the base shape is an oblate spheroid (Fig 5 shows).
Regarding claim 3, Koshida discloses the apparatus of claim 2 wherein the first domed portions and the second domed portion have substantially the same transverse dimension but different polar dimensions (Fig 5 shows)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 4, Koshida discloses the apparatus of claim 1 wherein the at least one bead in the assemblage of beads is shaped like a mushroom cap (Fig 5 shows).
Regarding claim 5, Koshida discloses the apparatus of claim 1 wherein the at least one bead in the assemblage of beads is shaped like a three-dimensional cardioid (Fig 5 shows).
Regarding claim 7, Koshida discloses the apparatus of claim 1 wherein the polar dimension is a polar diameter (Fig 5 shows the polar diameter as label b), and wherein the depth of the indentation is between 5% and 35% of the polar diameter (Fig 5 shows the depth of the indentation as label a is between 5% and 35% of the polar diameter).

    PNG
    media_image2.png
    402
    635
    media_image2.png
    Greyscale

Regarding claim 8, Koshida discloses the apparatus of claim 1 wherein the transverse dimension is a transverse diameter, and wherein the width of the indentation is between 5% and 25% of the transverse diameter. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 12, Koshida discloses the apparatus of claim 1 wherein the non-zero percentage is 50% or greater (Fig 4 shows all the particles are shaped of 50% or greater).

 Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koshida 2015/0152251 in view of Wilk 2016/0345090

Regarding claim 9, Koshida discloses the apparatus of claim 1 wherein the transverse dimension is a transverse diameter. 
 Koshida does not specifically disclose wherein the at least one bead has an average transverse diameter, the spherical BN particle have an average particle size of between 140 um and 400 um. 
Wilk discloses in para [36] adsorptive filler particles 232 range between 50 to 150 micrometer and adsorptive filler 232 includes particles having outer dimensions range between 10 nanometer to 500 micrometer.
Wilk does not specify disclose wherein the at least one bead has an average transverse diameter of between 140 um and 400 um. However, having wherein the at least one bead has an average transverse diameter of between 140 um and 400 um was just a matter of design choice. Therefore, it would have been obvious to try to change the average transverse diameter to enhance acoustic performance.

Regarding claim 10, Koshida does not specifically disclose the apparatus of claim 9 wherein the at least one bead has an average transverse diameter between 250 um and 320 um.  
Wilk discloses in para [36] adsorptive filler particles 232 range between 50 to 150 micrometer and adsorptive filler 232 includes particles having outer dimensions range between 10 nanometer to 500 micrometer.
Wilk does not specify disclose wherein the at least one bead has an average transverse diameter of between 250 um and 320 um.  However, having wherein the at least one bead has an average transverse diameter of between 250 um and 320 um was just a matter of design choice. Therefore, it would have been obvious to try to change the average transverse diameter to enhance acoustic performance.
Regarding claim 11, Koshida does not specifically disclose the apparatus of claim 9 wherein the at least one bead has an average transverse diameter between 280 um and 300 um. 
Wilk discloses in para [36] adsorptive filler particles 232 range between 50 to 150 micrometer and adsorptive filler 232 includes particles having outer dimensions range between 10 nanometer to 500 micrometer.
Wilk does not specify disclose wherein the at least one bead has an average transverse diameter of between 280 um and 300 um.  However, having wherein the at least one bead has an average transverse diameter of between 280 um and 300 um was just a matter of design choice. Therefore, it would have been obvious to try to change the average transverse diameter to enhance acoustic performance .

7.	Claims 13-19, 32-35, 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk 2016/0345090 in view of Koshida 2015/0152251

Regarding claim 13, Wilk discloses an audio speaker (Fig 2, Abstract, [26-32]) comprising:
a housing (Fig 2, housing 204, [26]) defining a back volume (Fig 2 216, [27]) behind a speaker driver (Fig 2 speaker driver 202 [26-27]),
wherein the speaker driver (Fig 2 speaker driver 202, [26]) can convert an electrical audio signal into a sound so that the sound can propagate through a gas in the back volume (see para [27, 32]];
an adsorptive filler (Fig 2 an adsorptive filler 232, [30, 32]) positioned in the back volume to adsorb the gas, the adsorptive filler comprising an assemblage of beads including a plurality of beads formed from a zeolite (para [32] discloses a zeolite) and a polymeric binder (para [38] a bead of epoxy, silicone),
 wherein a non-zero percentage of beads in the plurality of beads has a shape (Figs 5A-5B shows plurality of adsorptive filler particles 232) has including:

Wilk does not disclose wherein beads in the plurality of beads has a shape including:
a base shape having a continuous exterior formed of a first dome portion and a second dome portion, the first and second dome portions being joined together to form a spheroid with a polar axis, a polar dimension along the polar axis, and a transverse dimension normal to the polar axis, and
an indentation formed in one of the first and second domed portions, the indentation having a depth extending toward a center of the base shape along and in the direction of the polar axis and a width in a direction normal to the polar axis, wherein the polar dimension is a polar diameter and the depth of the indentation is between 5% and 50% of the polar diameter, or wherein the transverse dimension is a transverse diameter and the width of the indentation is between 5% and 35% of the transverse diameter.

Koshida teaches wherein beads in the plurality of beads has a shape including:
a base shape (Fig 5 BN particles, [1-2, 42, 101]) having a continuous exterior formed of 
a first dome portion (Fig 5 a first dome portion/a top dome portion) and a second dome portion (Fig 5, a second dome portion/a bottom dome portion), 
the first and second dome portions being joined together to form a spheroid with a polar axis (Fig 5 shows)
a polar dimension along the polar axis, and a transverse dimension normal to the polar axis (Fig 5 shows), and
an indentation formed in one of the first and second domed portions, the indentation having a depth (Fig 5 shows the indentation having a depth as label a) extending toward a center of the base shape along (Fig 5 shows) and in the direction of the polar axis (Fig 5 shows polar axis as label b) and a width in a direction normal to the polar axis (Fig 5 shows), 
wherein the polar dimension is a polar diameter (Fig 5 shows the polar diameter as label b) and the depth of the indentation is between 5% and 50% of the polar diameter (Fig 5 shows the depth of the indentation as label a is between 5% and 50% of the polar diameter as label b).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 or wherein the transverse dimension is a transverse diameter and the width of the indentation is between 5% and 35% of the transverse diameter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate all the particles are shaped as shown in Koshida’s Fig 4 in Wilk’s invention, spherical BN particles are used as a filler, this guarantees good thermal conductivity and adhesive strength at the same time, see Koshida’s para [101].

Regarding claim 14, Wilk does not disclose the claimed limitation of claim 14.
Koshida teaches the claimed limitation of claim 14, wherein the polar dimension is a polar diameter (Fig 5 shows the polar diameter as label b), and wherein the depth of the indentation is between 5% and 35% of the polar diameter (Fig 5 shows the depth of the indentation is between 5% and 35% of the polar diameter).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the depth of the indentation is between 5% and 35% of the polar diameter in Wilk’s invention as taught Koshida for the same motivation as stated in claim 13.
	Regarding claim 15, Wilk does not teach the claimed limitation of claim 15.
Koshida teaches the audio speaker of claim 13 wherein the transverse dimension is a transverse diameter, and wherein the width of the indentation is between 5% and 25% of the transverse diameter 

    PNG
    media_image2.png
    402
    635
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate all the particles are shaped as shown in Koshida’s Fig 4 in Wilk’s invention, spherical BN particles are used as a filler, this guarantees good thermal conductivity and adhesive strength at the same time, see Koshida’s para [101].

Regarding claim 16, Wilk discloses in para [36] adsorptive filler particles 232 range between 50 to 150 micrometer and adsorptive filler 232 includes particles having outer dimensions range between 10 nanometer to 500 micrometer.
Wilk does not specify disclose wherein the transverse dimension is an transverse, and wherein the at least one bead has an average transverse diameter between 140 um and 400 um. However, having wherein the at least one bead has an average transverse diameter of between 140 um and 400 um was just a matter of design choice. Therefore, it would have been obvious to try to change the average transverse diameter to enhance acoustic performance .

Regarding claim 17, Wilk discloses in para [36] adsorptive filler particles 232 range between 50 to 150 micrometer and adsorptive filler 232 includes particles having outer dimensions range between 10 nanometer to 500 micrometer.
Wilk does not specify disclose wherein the at least one bead has an average transverse diameter between 250 um and 320 um.  However, having wherein the at least one bead has an average transverse diameter of between 250 um and 320 um was just a matter of design choice. Therefore, it would have been obvious to try to change the average transverse diameter to enhance acoustic performance .

Regarding claim 18, Wilk discloses in para [36] adsorptive filler particles 232 range between 50 to 150 micrometer and adsorptive filler 232 includes particles having outer dimensions range between 10 nanometer to 500 micrometer.
Wilk does not specify disclose wherein the at least one bead has an average transverse diameter between 280 um and 300 um. However, having wherein the at least one bead has an average transverse diameter of between 280 um and 300 um was just a matter of design choice. Therefore, it would have been obvious to try to change the average transverse diameter to enhance acoustic performance .

Regarding claim 19, Wilk discloses the audio speaker of claim 13 wherein the non-zero percentage is 50% or greater (Figs 4 shows plurality of adsorptive filler particles 232, [36]).
Wilk does not discloses wherein the non-zero percentage is 50% or greater.
Koshida discloses wherein the non-zero percentage is 50% or greater (Fig 4 shows all the particles are shaped of 50% or greater).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate all the particles are shaped as shown in Koshida’s Fig 4 in Wilk’s invention, spherical BN particles are used as a filler, this guarantees good thermal conductivity and adhesive strength at the same time, see Koshida’s para [101].
Regarding claim 32, Wilk discloses an audio speaker of claim 13, further comprising a permeable partition (Fig 2, a permeable partition 222, [36]) to divide the back volume (216)  into a rear cavity defined between the speaker driver (Fig 2 speaker driver 202),
the housing (Fig 2, housing 204), and the permeable partition (222) and an adsorption cavity (220) defined between the housing (224) and the permeable partition (202), and wherein the permeable partition (Fig 2, 222) includes a plurality of holes (Fig 4 shows holes 306, [34]) that place the rear cavity in fluid communication with the adsorption cavity to allow the gas to flow between the rear cavity and the adsorption cavity ( para [34], Abstract discloses the permeable partition may allow the gas to flow between the rear cavity and the adsorption cavity).
Regarding claim 33, Wilk discloses the audio speaker of claim 32 wherein the plurality of holes are configured to prevent the adsorptive filler from passing between the adsorption cavity and the rear cavity (para [6, 33, 37] and claim 3 discloses the plurality of holes are configured to prevent the adsorptive filler from passing between the adsorption cavity and the rear cavity).
Regarding claim 34, Wilk discloses the audio speaker of claim 13 wherein the speaker driver (Fig 2 speaker driver 202)  includes a diaphragm (206, [45-46]) that moves along a central axis ( sound emitted rearward by diaphragm 206 may propagate along central axis 210, see para [46]), and wherein the rear cavity (Fig rear cavity 218) directly behind the diaphragm (diaphragm 206) along the central axis (210).
Regarding claim 35, Wilk discloses the audio speaker of claim 34 wherein the adsorption cavity is laterally offset from the rear cavity away from the central axis (see para [45]) or wherein the adsorption cavity is directly behind the rear cavity along the central axis (see para [46], Fig 2).
Regarding claim 36, Wilk discloses electronic device (Fig 1 electronic device 100, [25]) comprising:
an audio speaker (Fig 2, 106,  [25-26]) comprising:
a housing (Fig 2 housing 204, [26]) defining a back volume (Fig 2, 216, [27]) behind a speaker driver (202, [26]),
 wherein the speaker driver can convert an electrical audio signal into a sound so that the sound can propagate through a gas in the back volume (see para [27, 32]];
an adsorptive filler (Fig 2 an adsorptive filler 232, [30, 32]) positioned in the back volume to adsorb the gas, 
the adsorptive filler comprising an assemblage of beads including a plurality of beads formed from a zeolite (para [32, 40] discloses adsorptive material includes a zeolite) and a polymeric binder (para [38] a bead of epoxy, silicone),
 wherein a non-zero percentage of beads in the plurality of beads has a shape (Figs 5A-5B shows plurality of adsorptive filler particles 232) including:
a processor (Fig 9, processor 902, [53]) coupled to the audio speaker (106) and to a memory (904, [53]), the memory having stored therein one or more application programs including instructions that, when executed by the processor, transmit signals to the audio speaker for transduction into sound (see para [53]).

Wilk does not discloses wherein beads in the plurality of beads has a shape including: a base shape having a continuous exterior formed of
a first dome portion and a second dome portion, the first
and second dome portions being joined together to form a
spheroid with a polar axis, a polar dimension along the polar axis, and a transverse dimension normal to the polar axis, and
an indentation formed in one of the first and second domed portions, the indentation having a depth extending toward a center of the base shape along and in the direction of the polar axis and a width in a direction normal to the polar axis, wherein the polar dimension is a polar diameter and the depth of the indentation is between 5% and 50% of the polar diameter, 
or wherein the transverse dimension is a transverse diameter and the width of the indentation is between 5% and 35% of the transverse diameter; and 

Koshida teaches wherein beads in the plurality of beads has a shape including:
a base shape (Fig 5 BN particles, [1-2, 42, 101]) having a continuous exterior formed of
a first dome portion (Fig 5 a first dome portion/a top dome portion) and a second dome portion (Fig 5, a second dome portion/a bottom dome portion), 
the first and second dome portions being joined together to form a spheroid with a polar axis (Fig 5 shows);
a polar dimension along the polar axis, and a transverse dimension normal to the polar axis, and
an indentation formed in one of the first and second domed portions, the indentation having a depth (Fig 5 shows the indentation having a depth as label a) extending toward a center of the base shape along (Fig 5 shows) and in the direction of the polar axis (Fig 5 shows polar axis as label b) and a width in a direction normal to the polar axis (Fig 5 shows)
 wherein the polar dimension is a polar diameter (Fig 5 shows the polar diameter as label b) and the depth of the indentation is between 5% and 50% of the polar diameter (Fig 5 shows the depth of the indentation as label a is between 5% and 50% of the polar diameter as label b),

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Or  wherein the transverse dimension is a transverse diameter and the width of the indentation is between 5% and 35% of the transverse diameter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate all the particles are shaped as shown in Koshida’s Fig 4 in Wilk’s invention, spherical BN particles are used as a filler, this guarantees good thermal conductivity and adhesive strength at the same time, see Koshida’s para [101].
Regarding claim 37, Wilk does not teach the claimed limitation of claim 37,
Koshida teaches the claimed limitation of claim 37, wherein the polar dimension is a polar diameter (Fig 5 shows the polar diameter as label b), and wherein the depth of the indentation is between 5% and 35% of the polar diameter (Fig 5 shows the depth of the indentation is between 5% and 35% of the polar diameter).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Regarding claim 38, Wilk does not teach the claimed limitation of claim 38.
Koshida teaches the electronic device of claim 36 wherein the transverse dimension is a transverse diameter (Fig 5 the transverse diameter is label as D), and wherein the width of the indentation is between 5% and 25% of the transverse diameter (Fig 5 shows width of the indentation is between 5% and 25% of the transverse diameter).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Koshida in Wilk’s invention for the same motivation as stated in claim 36.
Regarding claim 39, Wilk discloses in para [36] adsorptive filler particles 232 range between 50 to 150 micrometer and adsorptive filler 232 includes particles having outer dimensions range between 10 nanometer to 500 micrometer.
Wilk does not specify disclose wherein the at least one bead has an average transverse diameter of between 140 um and 400 um. However, having the spherical BN particle have an average particle size of between 140 um and 400 um was just a matter of design choice. Therefore, it would have been obvious to try to change the average transverse diameter to enhance acoustic performance .

Wilk does not clear show wherein the transverse dimension is a transverse diameter.
Koshida teaches the electronic device of claim 36 wherein the transverse dimension is a transverse diameter (Fig 5 the transverse diameter is label as D).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Koshida in Wilk’s invention for the same motivation as stated in claim 36.
Regarding claim 40, Wilk discloses in para [36] adsorptive filler particles 232 range between 50 to 150 micrometer and adsorptive filler 232 includes particles having outer dimensions range between 10 nanometer to 500 micrometer.
Wilk does not specify disclose wherein the at least one bead has an average transverse diameter of between 250 um and 320 um or the at least one bead has an average transverse diameter between 280 um and 300 um. However, having wherein the at least one bead has an average transverse diameter of between 250 um and 320 um was just a matter of design choice. Therefore, it would have been obvious to try to change the average transverse diameter to enhance acoustic performance .

Regarding claim 41, Wilk discloses the electronic device of claim 36 wherein the non-zero percentage is 50% or greater (Figs 2, 4-5 shows plurality of adsorptive filler particles 232, [36]).
Wilk does not discloses wherein the non-zero percentage is 50% or greater.
Koshida discloses wherein the non-zero percentage is 50% or greater (Fig 4 shows all the particles are shaped of 50% or greater).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate all the particles are shaped as shown in Koshida’s Fig 4 in Wilk’s invention, spherical BN particles are used as a filler, this guarantees good thermal conductivity and adhesive strength at the same time, see Koshida’s para [101].
Regarding claim 42, Wilk discloses the electronic device of claim 36 wherein the electronic device is a smartphone, a tablet, or a laptop computer (para [25] and Figs 1/9 electronic device 100 may be a smartphone device).
Regarding claim 43, Wilk discloses the electronic device of claim 36, further comprising: a microphone (Figs 1/9 microphone 102, [25]) coupled to the processor (Fig 9; processor 902, [53]) radio frequency (RF) circuitry (Fig 9 RF circuitry) coupled to the processor (902); or a display (Fig 9 104, [25, coupled to the processor. 

Allowable Subject Matter
8.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Wilk 2016/0345090 in view of Koshida 2015/0152251 fails to teach the equation as recited in claim 6.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653